Exhibit 10.2

 

EXECUTION COPY

 

GUARANTY

 

This Guaranty (as it may be amended, restated or modified and in effect from
time to time, this “Guaranty”) is made as of the 7th day of January, 2005 by
Baxter International Inc., a Delaware corporation (the “Guarantor”), in favor of
J.P. Morgan Europe Limited, in its capacity as agent on behalf of the Banks (as
hereinafter defined).

 

R E C I T A L S:

 

A. Baxter Healthcare SA (the “Borrower”), the financial institutions named
therein (the “Banks”), and J.P. Morgan Europe Limited, as agent (together with
its successors and assigns, the “Agent”), have entered into a certain Credit
Agreement dated as of the date hereof (as from time to time modified,
supplemented, restated or amended, the “Credit Agreement”). Each capitalized
term used but not otherwise defined herein shall have the meaning ascribed to
such term by the Credit Agreement.

 

B. The Guarantor is the parent of the Borrower and will receive substantial and
direct benefits from the extensions of credit contemplated by the Credit
Agreement and is entering into this Guaranty to induce the Agent and the Banks
to enter into the Credit Agreement and extend credit to the Borrower thereunder.

 

C. The execution and delivery of this Guaranty is a condition precedent to the
obligations of the Banks to extend credit to the Borrower pursuant to the Credit
Agreement.

 

NOW THEREFORE, in consideration of the foregoing and other good and valuable
consideration and as an inducement to the Banks to enter into the Credit
Agreement and extend credit to the Guarantor thereunder, the Guarantor hereby
agrees as follows:

 

1. As used in this Guaranty:

 

“Adjusted Debt” means, at any time, (a) all Debt, minus (b) an amount equal to
all cash and cash equivalent investments of the Guarantor and its Consolidated
Subsidiaries at such time.

 

“Consolidated” refers to the full consolidation of the accounts of the Guarantor
and its Subsidiaries in accordance with generally accepted accounting
principles, including principles of consolidation, consistent with those applied
in the preparation of the financial statements referred to in Section 11(f).

 

“Consolidated Capitalization” means, at any time, the sum at such time of: (i)
the Consolidated stockholders’ equity of the Guarantor and its Consolidated
Subsidiaries, and (ii) Adjusted Debt of the Guarantor and its Consolidated
Subsidiaries.

 



--------------------------------------------------------------------------------

“Consolidated Net Tangible Assets” means the total amount of assets which would
be included on a Consolidated balance sheet of the Guarantor and its
Consolidated Subsidiaries (and which shall reflect the deduction of applicable
reserves) after deducting therefrom all current liabilities of the Guarantor and
its Consolidated Subsidiaries and all Intangible Assets.

 

“Debt” means the sum of: (i) indebtedness for borrowed money or for the deferred
purchase price of property or services carried as indebtedness on the
Consolidated balance sheet of the Guarantor and its Consolidated Subsidiaries
(excluding accounts payable arising in the ordinary course of such Person’s
business payable on terms customary in the trade), (ii) obligations of the
Guarantor and its Consolidated Subsidiaries as lessee under leases that, in
accordance with generally accepted accounting principles, are recorded as
capital leases, and (iii) obligations of the Guarantor and its Consolidated
Subsidiaries under direct or indirect guaranties in respect of, and obligations
(contingent or otherwise) to purchase or otherwise acquire, or otherwise to
assure a creditor against loss in respect of, indebtedness or obligations of
others of the kinds referred to in clauses (i) and (ii) above (other than Debt
of any Subsidiary, to the extent such Debt is included in the calculation of
Debt as a result of clause (i) or (ii) above) in excess of $100,000,000 in the
aggregate and (iv) indebtedness or obligations of the kinds referred to in
clause (i), (ii), or (iii) above of the Guarantor’s unconsolidated Subsidiaries
in excess of $200,000,000 in the aggregate. The term “Debt” shall not include
(A) any obligations of the Guarantor under or in connection with that certain
Facility and Guaranty Agreement dated as of April 14, 2004 among the Guarantor,
certain financial institutions parties thereto and Bank One, NA, as agent, (B)
that certain Facility and Guaranty Agreement dated as of July 8, 2003 among the
Guarantor, certain financial institutions parties thereto and Bank One, NA, as
agent, or (C) any similar arrangement under which the Guarantor has agreed to
guarantee the payment obligations of a current or former employee of the
Guarantor arising in connection with financing provided to such employee and
relating to the Guarantor’s “Baxter International Inc. 1999 Shared Investment
Plan”, to the extent the aggregate obligations of the Guarantor under the
foregoing clauses (A), (B) and (C) do not exceed an amount equal to $200,000,000
and such obligations (whenever incurred) shall have arisen solely in connection
with purchases by such employees of the Guarantor common stock in 1999, or (y)
the undrawn face amount of any letter of credit issued for the account of the
Guarantor or any of its Consolidated Subsidiaries in the ordinary course of the
Guarantor’s or such Subsidiary’s business, but shall include the reimbursement
obligation owing from time to time by the Guarantor or any of its Consolidated
Subsidiaries in respect of drawings made under any letter of credit in the event
reimbursement is not made immediately following the applicable drawing.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Guaranteed Obligations” is defined in Section 2.

 

“Intangible Assets” means all assets of the Guarantor and its Consolidated
Subsidiaries which are treated as intangibles in conformity with generally
accepted

 

2



--------------------------------------------------------------------------------

accounting principles on the Consolidated balance sheet of the Guarantor and its
Consolidated Subsidiaries.

 

“Interest Expense” means, with respect to any period, the Consolidated interest
expense of the Guarantor and its Consolidated Subsidiaries for such period
before the effect of interest income, as reflected on the Consolidated
statements of income for the Guarantor and its Consolidated Subsidiaries for
such period.

 

“Material Adverse Effect” means a material adverse effect on (i) the business,
property, condition (financial or otherwise), results of operations, or
prospects of the Guarantor and its Subsidiaries taken as a whole, (ii) the
ability of the Guarantor to perform its obligations under this Guaranty, or
(iii) the validity or enforceability of this Guaranty or the rights or remedies
of the Banks hereunder.

 

“Material Default Amount” means an amount equal to $50,000,000.

 

“Material Subsidiary” means, with respect to the Guarantor, any of (i) the
Borrower, (ii) Baxter Healthcare Corporation, a Delaware corporation, (iii)
Baxter World Trade Corporation, a Delaware corporation, or (iv) in the case of
any specified condition or event, any other Subsidiary or group of other
Subsidiaries (A) each of which has suffered such condition or event to occur and
(B) that in the aggregate represents five percent (5%) or more of the net
revenues or the Consolidated Net Tangible Assets of the Guarantor and its
Consolidated Subsidiaries, as reflected in the then most recent financial
statements of the Guarantor and its Consolidated Subsidiaries delivered pursuant
to Section 12(a)(i) or (ii).

 

“Secured Debt” means the amount of Debt or other obligation or liability of the
Guarantor or any of its Material Subsidiaries the payment of which is secured by
a Security Interest.

 

“SEC” means the United States Securities and Exchange Commission or any
successor thereto.

 

“Security Interest” means any lien, security interest, mortgage or other charge
or encumbrance of any kind, title retention device, pledge or any other type of
preferential arrangement, upon or with respect to any property of the Guarantor
or of any Material Subsidiary, whether now owned or hereafter acquired.

 

“Subsidiary” means any entity with respect to which the Guarantor alone owns,
the Guarantor and one or more Subsidiaries together own, or any Person
controlling the Guarantor owns, in each such case directly or indirectly,
capital stock (or the equivalent equity interest) having ordinary voting power
to elect a majority of the members of the Board of Directors of such corporation
(or, in the case of a partnership or joint venture, having the majority interest
in the capital or profits of such entity).

 

The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.

 

3



--------------------------------------------------------------------------------

In the event that any changes in generally accepted accounting principles occur
after the date hereof and such changes result in a material variation in the
method of calculation of financial covenants or other terms of this Guaranty,
then the Guarantor and the Banks agree to amend such provisions of this Guaranty
so as to equitably reflect such changes in order that the criteria for
evaluating the Guarantor’s financial condition will be the same after such
changes as if such changes had not occurred.

 

2. The Guarantor hereby absolutely, irrevocably and unconditionally guarantees
prompt, full and complete payment when due, whether at stated maturity, upon
acceleration or otherwise, and at all times thereafter, of (a) the principal of
and interest on the Advances made by the Banks to, and any Notes held by the
Banks of, the Borrower and (b) all other amounts from time to time owing to the
Banks by the Borrower under the Credit Agreement, any Notes and the other Loan
Documents (collectively, the “Guaranteed Obligations”). This is a guaranty of
payment, not a guaranty of collection.

 

3. The Guarantor waives notice of the acceptance of this Guaranty and of the
extension, incurrence or continuance of the Guaranteed Obligations or any part
thereof. The Guarantor further waives all setoffs and counterclaims and
presentment, protest, notice, filing of claims with a court in the event of
receivership, bankruptcy or reorganization of the Borrower, demand or action on
delinquency in respect of the Guaranteed Obligations or any part thereof,
including any right to require the Banks to sue the Guarantor, the Borrower, any
other guarantor or any other Person obligated with respect to the Guaranteed
Obligations or any part thereof, or otherwise to enforce payment thereof against
any collateral securing the Guaranteed Obligations or any part thereof.

 

4. The Guarantor hereby agrees that, to the fullest extent permitted by law, its
obligations hereunder shall be continuing, absolute and unconditional under any
and all circumstances and not subject to any reduction, limitation, impairment,
termination, defense (other than indefeasible payment in full), setoff,
counterclaim or recoupment whatsoever (all of which are hereby expressly waived
by it to the fullest extent permitted by law), whether by reason of any claim of
any character whatsoever, including, without limitation, any claim of waiver,
release, surrender, alteration or compromise. The validity and enforceability of
this Guaranty shall not be impaired or affected by any of the following: (a) any
extension, modification or renewal of, or indulgence with respect to, or
substitution for, the Guaranteed Obligations or any part thereof or any
agreement relating thereto at any time; (b) any failure or omission to perfect
or maintain any lien on, or preserve rights to, any security or collateral or to
enforce any right, power or remedy with respect to the Guaranteed Obligations or
any part thereof or any agreement relating thereto, or any collateral securing
the Guaranteed Obligations or any part thereof; (c) any waiver of any right,
power or remedy or of any default with respect to the Guaranteed Obligations or
any part thereof or any agreement relating thereto or with respect to any
collateral securing the Guaranteed Obligations or any part thereof; (d) any
release, surrender, compromise, settlement, waiver, subordination or
modification, with or without consideration, of any collateral securing the
Guaranteed Obligations or any part thereof, any other guaranties with respect to
the

 

4



--------------------------------------------------------------------------------

Guaranteed Obligations or any part thereof, or any other obligations of any
person or entity with respect to the Guaranteed Obligations or any part thereof;
(e) the non-enforceability or invalidity of the Guaranteed Obligations or any
part thereof or the spuriousness, non-enforceability or invalidity of any
agreement relating thereto or with respect to any collateral securing the
Guaranteed Obligations or any part thereof; (f) the application of payments
received from any source to the payment of indebtedness other than the
Guaranteed Obligations, any part thereof or amounts which are not covered by
this Guaranty even though the Banks might lawfully have elected to apply such
payments to any part or all of the Guaranteed Obligations or to amounts which
are not covered by this Guaranty; (g) any change of ownership of the Borrower or
the insolvency, bankruptcy or any other change in the legal status of the
Borrower; (h) any change in, or the imposition of, any law, decree, regulation
or other governmental act which does or might impair, delay or in any way affect
the validity, enforceability or the payment when due of the Guaranteed
Obligations; (i) the failure of the Borrower to maintain in full force, validity
or effect or to obtain or renew when required all governmental and other
approvals, licenses or consents required in connection with the Guaranteed
Obligations or this Guaranty, or to take any other action required in connection
with the performance of all obligations pursuant to the Guaranteed Obligations
or this Guaranty; (j) the existence of any claim, setoff or other rights which
the Guarantor may have at any time against the Borrower or any other guarantor
or any other Person in connection herewith or with any unrelated transaction;
(k) the Banks’ election, in any case or proceeding instituted under chapter 11
of the United States Bankruptcy Code, of the application of Section 1111(b)(2)
of the United States Bankruptcy Code; (l) any borrowing, use of cash collateral,
or grant of a security interest by the Borrower, as debtor in possession, under
Section 363 or 364 of the United States Bankruptcy Code; (m) the disallowance of
all or any portion of the Bank’s claims for repayment of the Guaranteed
Obligations under Section 502 or 506 of the United States Bankruptcy Code; or
(n) any other fact or circumstance which might otherwise constitute grounds at
law or equity for the discharge or release of the Guarantor from its obligations
hereunder, all whether or not the Guarantor shall have had notice or knowledge
of any act or omission referred to in the foregoing clauses (a) through (n) of
this Section. It is agreed that the Guarantor’s liability hereunder is
independent of any other guaranties or other obligations at any time in effect
with respect to the Guaranteed Obligations or any part thereof and that the
Guarantor’s liability hereunder may be enforced regardless of the existence,
validity, enforcement or non-enforcement of any such other guaranties or other
obligations or any provision of any applicable law or regulation purporting to
prohibit payment by the Borrower of the Guaranteed Obligations in the manner
agreed upon among the Agent, the Borrower and the Banks.

 

5. Credit may be granted or continued from time to time by the Banks to the
Borrower without notice to or authorization from the Guarantor regardless of the
Borrower’s financial or other condition at the time of any such grant or
continuation. The Banks shall not have an obligation to disclose or discuss with
the Guarantor their assessment of the financial condition of the Borrower.

 

6. Until the irrevocable payment in full of the Guaranteed Obligations and
termination of all commitments which could give rise to any of the Guaranteed

 

5



--------------------------------------------------------------------------------

Obligations, (a) the Guarantor shall have no right of subrogation with respect
to the Guaranteed Obligations, (b) the Guarantor hereby waives any right to
enforce any remedy which the Agent or the Banks now have or may hereafter have
against the Borrower, any endorser or any other guarantor of all or any part of
the Guaranteed Obligations, and (c) the Guarantor hereby waives any benefit of,
and any right to participate in, any security or collateral given to the Agent
or the Banks to secure payment of the Guaranteed Obligations or any part thereof
or any other liability of the Borrower to the Banks.

 

7. The Guarantor authorizes the Banks to take any action or exercise any remedy
with respect to any collateral securing the Guaranteed Obligations, which the
Banks in their sole discretion shall determine, without notice to the Guarantor.

 

8. In the event the Banks in their sole discretion elect to give notice of any
action with respect to any collateral securing the Guaranteed Obligations or any
part thereof, ten (10) days’ written notice mailed to the Guarantor by ordinary
mail at its address referred to in Section 20 shall be deemed reasonable notice
of any matters contained in such notice. The Guarantor consents and agrees that
neither the Agent nor the Banks shall be under any obligation to marshall any
assets in favor of the Guarantor or against or in payment of any or all of the
Guaranteed Obligations.

 

9. In the event that acceleration of the time for payment of any of the
Guaranteed Obligations is stayed upon the insolvency, bankruptcy or
reorganization of the Borrower, or otherwise, all such amounts shall nonetheless
be payable by the Guarantor forthwith upon demand by the Agent or the Banks. The
Guarantor further agrees that, to the extent that the Borrower makes a payment
or payments to any of the Banks on the Guaranteed Obligations, or the Agent or
the Banks receive any proceeds of collateral securing the Guaranteed Obligation,
which payment or receipt of proceeds or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required to
be returned or repaid to the Borrower, its estate, trustee, receiver, debtor in
possession or any other party, including, without limitation, the Guarantor,
under any insolvency or bankruptcy law, state or federal law, common law or
equitable cause, then to the extent of such payment, return or repayment, the
obligation or part thereof which has been paid, reduced or satisfied by such
amount shall be reinstated and continued in full force and effect as of the date
when such initial payment, reduction or satisfaction occurred.

 

10. No delay on the part of the Agent or the Banks in the exercise of any right,
power or remedy shall operate as a waiver thereof, and no single or partial
exercise by the Agent or the Banks of any right, power or remedy shall preclude
any further exercise thereof; nor shall any amendment, supplement, modification
or waiver of any of the terms or provisions of this Guaranty be binding upon the
Agent or the Banks, except as expressly set forth in a writing duly signed and
delivered on the Banks’ behalf of the Agent. The failure by the Agent or the
Banks at any time or times hereafter to require strict performance by the
Borrower or the Guarantor of any of the provisions, warranties, terms and
conditions contained in any promissory note, pledge agreement, security
agreement, agreement, guaranty, instrument or document now or at any time or

 

6



--------------------------------------------------------------------------------

times hereafter executed pursuant to the terms of, or in connection with, the
Credit Agreement by the Borrower or the Guarantor and delivered to the Agent or
the Banks shall not waive, affect or diminish any right of the Agent or the
Banks at any time or times hereafter to demand strict performance thereof, and
such right shall not be deemed to have been waived by any act or knowledge of
the Agent or the Banks, their agents, officers or employees, unless such waiver
is contained in an instrument in writing duly signed and delivered on the Banks’
behalf by the Agent. No waiver by the Agent or the Banks of any default shall
operate as a waiver of any other default or the same default on a future
occasion, and no action by the Banks permitted hereunder shall in any way affect
or impair the Agent’s or the Banks’ rights or powers, or the obligations of the
Guarantor under this Guaranty. Any determination by a court of competent
jurisdiction of the amount of any Guaranteed Obligations owing by the Guarantor
to the Banks shall be conclusive and binding on each Guarantor irrespective of
whether the Guarantor was a party to the suit or action in which such
determination was made.

 

11. The Guarantor represents and warrants to the Agent and the Banks that:

 

(a) The Guarantor and each Material Subsidiary is a corporation duly
incorporated, validly existing and in good standing under the laws of its
jurisdiction of incorporation and has all requisite authority to conduct its
business in each jurisdiction in which the failure so to qualify would have a
material adverse effect on the business, properties, assets, operations or
condition (financial or otherwise) of the Guarantor;

 

(b) The execution, delivery and performance by the Guarantor of this Guaranty
are within the Guarantor’s corporate powers, have been duly authorized by all
necessary corporate action, and do not contravene (i) the Guarantor’s charter or
by-laws or (ii) any law or any contractual restriction binding on or affecting
the Guarantor;

 

(c) No authorization or approval or other action by, and no notice to or filing
with, any Governmental Authority or regulatory body is required for the due
execution, delivery and performance by the Guarantor of this Guaranty;

 

(d) This Guaranty is the legal, valid and binding obligations of the Guarantor
enforceable against the Guarantor in accordance with its terms, subject to the
effect of any applicable bankruptcy, insolvency, reorganization, moratorium or
similar law affecting creditors’ rights generally and to the effect of general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law);

 

(e) There is no pending or, to the best of the knowledge of the Guarantor,
threatened action or proceeding affecting the Guarantor or any of its
Subsidiaries before any court, governmental agency or arbitrator, which could
reasonably be expected to have a material adverse effect on the financial
condition or operations of the Guarantor or which purports to affect the
legality, validity or enforceability of this Guaranty;

 

7



--------------------------------------------------------------------------------

(f) The Consolidated balance sheet at December 31, 2003 and the related
Consolidated statements of income and stockholder’s equity for the period then
ended of the Guarantor and its Consolidated Subsidiaries, copies of which have
been furnished to each Bank, present fairly the financial position of the
Guarantor and its Consolidated Subsidiaries at December 31, 2003 and the results
of the operations and changes in financial position of the Guarantor and its
Consolidated Subsidiaries for the year then ended, in conformity with generally
accepted accounting principles applied on a basis consistent with that of the
preceding year. The Consolidated balance sheet at June 30, 2004 and the related
Consolidated statements of income and stockholder’s equity for the two quarters
then ended of the Guarantor and its Consolidated Subsidiaries, copies of which
have been furnished to each Bank, present fairly the financial position of the
Guarantor and its Consolidated Subsidiaries at June 30, 2004 and the results of
the operations and changes in financial position of the Guarantor and its
Consolidated Subsidiaries for the two quarters then ended, in conformity with
generally accepted accounting principles consistently applied. Since December
31, 2003 there has been no material adverse change in such financial position or
operations; and

 

(g) The operations of the Guarantor and each Material Subsidiary comply in all
material respects with all Environmental Laws, the noncompliance with which
would materially adversely affect the business of the Guarantor or the ability
of the Guarantor to obtain credit on commercially reasonable terms; and

 

(h) The Guarantor is not (i) an “investment company,” (ii) a company
“controlled” by an “investment company” which is registered under the Investment
Company Act of 1940, as amended, or (iii) to the best knowledge of the
Guarantor, a company “controlled” by any other “investment company” within the
meaning of the Investment Company Act of 1940, as amended.

 

The Guarantor agrees that the foregoing representations and warranties shall be
deemed to have been made by the Guarantor on the date of this Guaranty and on
the date of each Borrowing Notice (except to the extent any such representation
or warranty is stated to relate solely to an earlier date) with respect to each
Advance under the Credit Agreement on and as of such Borrowing Date.

 

12. As long as this Guaranty shall continue in effect, the Guarantor shall:

 

(a) provide to the Agent in sufficient copies for distribution to each Bank:

 

(i) As soon as available and in any event within the earlier of (A) five (5)
days after the time period specified by the SEC under the Exchange Act for
quarterly reporting or (B) 55 days after the end of each of the first three
quarters of each fiscal year of the Guarantor, a Consolidated balance sheet of
the Guarantor and its Consolidated Subsidiaries as of the end of such quarter
and a Consolidated statement of income and changes in financial position (or
Consolidated statement of

 

8



--------------------------------------------------------------------------------

cash flow, as the case may be) of the Guarantor and its Consolidated
Subsidiaries for the period commencing at the end of the previous fiscal year
and ending with the end of such quarter, certified by the chief financial
officer of the Guarantor; provided, however, that at any time the Guarantor
shall be subject to the reporting requirements of Section 13 or 15(d) of the
Exchange Act, delivery within the time period specified above of copies of the
quarterly balance sheets and statements on Form 10-Q of the Guarantor and its
Consolidated Subsidiaries for such quarterly period as filed with the SEC shall
be deemed to satisfy the requirements of this clause (i);

 

(ii) As soon as available and in any event within the earlier of (A) five (5)
days after the time period specified by the SEC under the Exchange Act for
annual reporting or (B) 100 days after the end of each fiscal year of the
Guarantor, a Consolidated balance sheet of the Guarantor and its Consolidated
Subsidiaries as of the end of such year and a Consolidated statement of income
and stockholder’s equity and changes in financial position of the Guarantor and
its Consolidated Subsidiaries for such fiscal year and accompanied by (A) a
report of PriceWaterhouse Coopers LLP, independent public accountants of the
Guarantor, or other independent public accountants of nationally recognized
standing, on the results of their examination of the Consolidated annual
financial statements of the Guarantor and its Consolidated Subsidiaries, which
report shall be unqualified or shall be otherwise reasonably acceptable to the
Majority Banks; provided that such report may set forth qualifications to the
extent such qualifications pertain solely to changes in generally accepted
accounting principles from such principles applied during earlier accounting
periods, the implementation of which changes (with the concurrence of such
accountants) is reflected in the financial statements accompanying such report,
and (B) a certificate of such accountants substantially in the form of Exhibit
6.01(g)(ii) to the Credit Agreement; and provided further, that at any time the
Guarantor shall be subject to the reporting requirements of Section 13 or 15(d)
of the Exchange Act, delivery within the time period specified above of copies
of the annual balance sheets and statements on Form 10-K of the Guarantor and
its Consolidated Subsidiaries for such annual period as filed with the SEC shall
be deemed to satisfy the requirements of this clause (ii);

 

(iii) Promptly after the sending or filing thereof, copies of all reports which
the Guarantor files with the SEC under the Exchange Act, including, without
limitation, all such reports that disclose material litigation pending against
the Guarantor or any Material Subsidiary or any material noncompliance with any
Environmental Law on the part of the Guarantor or any Material Subsidiary;

 

(iv) Together with the financial statements required pursuant to clauses (i) and
(ii) above, a certificate signed by the chief financial officer

 

9



--------------------------------------------------------------------------------

of the Guarantor (A) stating that no event of default under this Guaranty or
event which, with notice or the lapse of time or both, would constitute such an
event of default exists or, if any does exist, stating the nature and status
thereof and describing the action the Guarantor proposes to take with respect
thereto and (B) demonstrating, in reasonable detail, the calculations used by
such officer to determine compliance with the financial covenants contained in
Sections 12(h), 12(i) and 12(j);

 

(v) With respect to each fiscal year for which the Guarantor shall have an
aggregate Unfunded Liability of $100,000,000 or more for all of its single
employer pension benefit plans covered by Title IV of ERISA and all
multiemployer pension benefit plans covered by Title IV of ERISA to which the
Guarantor has an obligation to contribute, as soon as available, and in any
event within ten months after the end of such fiscal year, a statement of
Unfunded Liabilities of each such plan, certified as correct by an actuary
enrolled in accordance with regulations under ERISA and a statement of estimated
withdrawal liability as of the most recent plan year end as customarily prepared
by the trustees under the multiemployer plans to which the Guarantor has an
obligation to contribute;

 

(vi) As soon as possible, and in any event within 30 days after the occurrence
of each event the Guarantor knows is or may be a Reportable Event (as defined in
Section 4043 of ERISA) with respect to any Plan with an Unfunded Liability in
excess of $100,000,000, a statement signed by the chief financial officer of the
Guarantor describing such reportable event and the action which the Guarantor
proposes to take with respect thereto; and

 

(vii) As soon as possible, and in any event within five Business Days after the
Guarantor shall become aware of the occurrence of each event of default under
this Guaranty or each event which, with notice or lapse of time or both, would
constitute such an event of default, which event of default or event is
continuing on the date of such statement, a statement of the chief financial
officer of the Guarantor setting forth details of such event of default or event
and the action which the Guarantor proposes to take with respect thereto;

 

(b) Pay and discharge, and cause each Material Subsidiary to pay and discharge,
before the same shall become delinquent, (i) all taxes, assessments and
governmental charges or levies imposed upon it or upon its income, profit or
property, and (ii) all lawful claims which, if unpaid, might by law become a
lien upon its property; provided, however, that neither the Guarantor nor any
Material Subsidiary shall be required to pay or discharge any such tax,
assessment, charge or claim which is being contested in good faith and by proper
proceedings and with respect to which the Guarantor shall have established
appropriate reserves in accordance with generally accepted accounting
principles;

 

10



--------------------------------------------------------------------------------

(c) Maintain, and cause each Material Subsidiary to maintain, insurance with
responsible and reputable insurance companies or associations in such amounts
and covering such risks as is usually carried by (or, as applicable, self-insure
in a manner and to an extent not inconsistent with conventions observed by)
companies engaged in similar businesses and owning similar properties in the
same general areas in which the Guarantor or such Material Subsidiary operates;

 

(d) Preserve and maintain, and cause each Material Subsidiary to preserve and
maintain, its corporate existence, rights (charter and statutory), and
franchises, except as otherwise permitted by Section 12(k);

 

(e) Comply, and cause each Material Subsidiary to comply, with the requirements
of all applicable laws, rules, regulations and orders of any Governmental
Authority (including, without limitation, all Environmental Laws), noncompliance
with which would materially adversely affect the business of the Guarantor or
the ability of the Guarantor to obtain credit on commercially reasonable terms;

 

(f) Keep, and cause each Material Subsidiary to keep, proper books of record and
account, in which full and correct entries shall be made of all financial
transactions and the assets and business of the Guarantor and each Material
Subsidiary in accordance with generally accepted accounting principles
consistently applied;

 

(g) Permit, and cause each Material Subsidiary to permit, the Agent, and its
representatives and agents (which may be a Bank), to inspect any of the
properties, corporate books and financial records of the Guarantor and its
Material Subsidiaries, to examine and make copies of the books of account and
other financial records of the Guarantor and its Material Subsidiaries, and to
discuss the affairs, finances and accounts of the Guarantor and its Material
Subsidiaries with, and to be advised as to the same by, their respective
officers or directors, at such reasonable times during normal business hours and
intervals as the Agent may reasonably designate;

 

(h) Maintain a ratio of (i) the sum of Consolidated income before income tax
expense (excluding extraordinary gains and losses) of the Guarantor and its
Consolidated Subsidiaries plus Interest Expense of the Guarantor and its
Consolidated Subsidiaries as at the end of each fiscal quarter of the Guarantor
with respect to the four-quarter period then ended, to (ii) Interest Expense for
such four-quarter period then ended of not less than 2.0 to 1.0;

 

(i) Not suffer to exist, create, assume or incur, or permit any of its Material
Subsidiaries to suffer to exist, create, assume or incur, any Security Interest,
or assign, or permit any of its Material Subsidiaries to assign, any right to
receive income, in each case to secure Debt or any other obligation or
liability, other than:

 

(i) Any Security Interest to secure Debt or any other obligation or liability of
any Material Subsidiary to the Guarantor;

 

(ii) Mechanics’, materialmen’s, carriers’ or other like liens arising in the
ordinary course of business (including construction of

 

11



--------------------------------------------------------------------------------

facilities) in respect of obligations which are not due or which are being
contested in good faith and for which reasonable reserves have been established;

 

(iii) Any Security Interest arising by reason of deposits with, or the giving of
any form of security to, any governmental agency or any body created or approved
by law or governmental regulation which is required by law or governmental
regulation as a condition to the transaction of any business, or the exercise of
any privilege, franchise or license;

 

(iv) Security Interests for taxes, assessments or governmental charges or levies
not yet delinquent or Security Interests for taxes, assessments or governmental
charges or levies already delinquent but the validity of which is being
contested in good faith and for which reasonable reserves have been established;

 

(v) Security Interests (including judgment liens) arising in connection with
legal proceedings so long as such proceedings are being contested in good faith
and, in the case of judgment liens, execution thereon is stayed;

 

(vi) Landlords’ liens on fixtures located on premises leased by the Guarantor or
one of its Material Subsidiaries in the ordinary course of business;

 

(vii) Security Interests arising in connection with contracts and subcontracts
with or made at the request of the United States of America, any state thereof,
or any department, agency or instrumentality of the United States or any state
thereof for obligations not yet delinquent;

 

(viii) Any Security Interest arising by reason of deposits to qualify the
Guarantor or a Subsidiary to conduct business, to maintain self-insurance, or to
obtain the benefit of, or comply with, laws;

 

(ix) Any purchase money Security Interest claimed by sellers of goods on
ordinary trade terms provided that no financing statement has been filed to
perfect such Security Interest;

 

(x) The extension of any Security Interest existing as of the date hereof to
additions, extensions, or improvements to the property subject to the Security
Interest which does not arise as a result of borrowing money or the securing of
Debt or other obligation or liability created, assumed or incurred after such
date;

 

(xi) Security Interests on (A) property of a corporation or firm existing at the
time such corporation is merged or consolidated with the Guarantor or any
Subsidiary or at the time of a sale, lease or other

 

12



--------------------------------------------------------------------------------

disposition of the properties of a corporation or a firm as an entirety (or the
properties of a corporation or firm comprising a product line or line of
business, as an entirety) or substantially as an entirety to the Guarantor or a
Subsidiary; or (B) property comprising machinery, equipment or real property
acquired by the Guarantor or any of its Subsidiaries, which Security Interests
shall have existed at the time of such acquisition and secure obligations
assumed by the Guarantor or such Subsidiary in connection with such acquisition;
provided that the Debt or other obligations or liabilities secured by Security
Interests of the type described in this paragraph (xi) shall not either (x) have
been created in anticipation of such merger, consolidation, sale, lease or other
disposition or in contemplation of such acquisition or (y) at any time exceed an
aggregate amount equal to $300,000,000;

 

(xii) Security Interests arising in connection with the sale, assignment or
other transfer by the Guarantor or any Material Subsidiary of accounts
receivable, lease receivables or other payment obligations (any of the foregoing
being a “Receivable”) owing to the Guarantor or any Subsidiary or any interest
in any of the foregoing (together in each case with any collections and other
proceeds thereof and any collateral, guaranties or other property or claims in
favor of the Guarantor or such Subsidiary supporting or securing payment by the
obligor thereon of any such Receivables), in each case whether such sale,
assignment or other transfer constitutes a “true sale” or a secured financing
for accounting, tax or any other purpose; provided that either (i) such sale,
assignment or other transfer shall have been made as part of a sale of the
business out of which the applicable Receivables arose, (ii) such sale,
assignment or other transfer is made in the ordinary course of business and is
for the purpose of collection only, (iii) such sale, assignment or other
transfer is made in connection with an agreement on the part of the assignee
thereof to render performance under the contract that has given rise to such
Receivable, or (iv) in all other cases, the aggregate outstanding investment or
claim held at any time by purchasers, assignees or other transferees of (or of
interests in) such Receivables (as determined by the Guarantor using any
reasonable methods) shall not exceed an amount equal to 10% of the Consolidated
total assets of the Guarantor and its Consolidated Subsidiaries at such time;

 

(xiii) Security Interests securing non-recourse obligations in connection with
leveraged or single-investor lease transactions;

 

(xiv) Security Interests securing the performance of any contract or undertaking
made in the ordinary course of business (as such business is currently
conducted) other than for the borrowing of money;

 

(xv) Any Security Interest granted by any Material Subsidiary of the Guarantor;
provided, that (i) the principal business and assets of such

 

13



--------------------------------------------------------------------------------

Material Subsidiary are located in Puerto Rico or are located outside of the
United States, its other territories and possessions, (ii) the property of such
Material Subsidiary which is subject to such Security Interest is a parcel of
real property, a manufacturing plant, manufacturing equipment, a warehouse, or
an office building hereafter acquired, constructed, developed or improved by
such Material Subsidiary, and (iii) such Security Interest is created prior to
or contemporaneously with, or within 120 days after (x) in the case of
acquisition of such property, the completion of such acquisition and (y) in the
case of the construction, development or improvement of such property, the later
to occur of the completion of such construction, development or improvement or
the commencement of operations, use or commercial production (exclusive of test
and start-up periods) of such property, and such Security Interest secures or
provides for the payment of all or any part of the acquisition cost of such
property or the cost of construction, development or improvement thereof, as the
case may be;

 

(xvi) Any Security Interest in deposits or cash equivalent investments pledged
with a financial institution for the sole purpose of implementing a hedging or
financing arrangement commonly known as a “back-to-back” loan arrangement,
provided in each case that neither the assets subject to such Security Interest
nor the Debt incurred in connection therewith are reflected on the Consolidated
balance sheet of the Guarantor; and

 

(xvii) Any extension, renewal or refunding (or successive extensions, renewals
or refundings) in whole or in part of any Debt or any other obligation or
liability secured by any Security Interest referred to in the foregoing
paragraphs (i) through (xvii), provided that the principal amount of Debt or any
other obligation or liability secured by such Security Interest shall not exceed
the principal amount outstanding immediately prior to such extension, renewal or
refunding, and that the Security Interest securing such Debt or other obligation
or liability shall be limited to the property which, immediately prior to such
extension, renewal or refunding secured such Debt or other obligation or
liability and additions to such property.

 

Notwithstanding the foregoing provisions of this Section 12(i), the Guarantor
and its Material Subsidiaries may, at any time, suffer to exist, issue, incur,
assume and guarantee Secured Debt (in addition to Secured Debt permitted to be
secured under the foregoing paragraphs (i) through (xvii)), provided that the
aggregate amount of such Secured Debt, together with the aggregate amount of all
other Secured Debt (not including Secured Debt permitted to be secured under the
foregoing paragraphs (i) through (xvii)) of the Guarantor and its Material
Subsidiaries which is suffered to exist, issued, incurred, assumed or guaranteed
after the date hereof, does not at such time exceed 5% of Consolidated Net
Tangible Assets; and

 

14



--------------------------------------------------------------------------------

(j) Not permit (i) Consolidated Adjusted Debt (which for purposes of this clause
(i) only shall exclude, up to and until February 16, 2006, an amount equal to
seventy percent (70%) of the aggregate amount of senior notes due February 16,
2008 issued by the Guarantor on December 17, 2002, but only to the extent such
amount shall be treated as “debt” for purposes of generally accepted accounting
principles) of the Guarantor and its Consolidated Subsidiaries at any time to
exceed (ii) an amount equal to 55% of Consolidated Capitalization at such time;

 

(k) (i) Not merge or consolidate with or into, or Transfer Assets to, any
Person, except that the Guarantor may (A) merge or consolidate with any
corporation, including any Subsidiary, which is a U.S. Corporation and (B)
Transfer Assets to any Subsidiary which is a U.S. Corporation; provided, in each
case described in clause (A) and (B) above, that (x) immediately after giving
effect to such transaction, no event shall have occurred and be continuing which
constitutes an event of default by the Guarantor under this Guaranty or which
with the giving of notice or lapse of time or both would constitute such an
event of default and (y) in the case of any merger or consolidation to which the
Guarantor shall be a party, the survivor of such merger or consolidation shall
be the Guarantor; and

 

(ii) Not permit any Material Subsidiary to merge or consolidate with or into, or
Transfer Assets to, any Person unless, immediately after giving effect to such
transaction, no event shall have occurred and be continuing which constitutes an
event of default by the Guarantor under this Guaranty or which with the giving
of notice or lapse of time or both would constitute such an event of default.

 

For purposes of this Section 12(k): “Transfer Assets” means, when referring to
the Guarantor, the conveyance, transfer, lease or other disposition (whether in
one transaction or in a series of transactions) of all or substantially all of
the assets of the Guarantor or of the Guarantor and its Subsidiaries considered
as a whole and means, when referring to a Subsidiary, the conveyance, transfer,
lease or other disposition (whether in one transaction or in a series of
transactions) of all or substantially all of the assets of such Subsidiary; and
“U.S. Corporation” means a corporation organized and existing under the laws of
the United States, any state thereof or the District of Columbia.

 

13. Subject to the provisions of Section 9 hereof, this Guaranty shall continue
in effect until the Credit Agreement has terminated, the Guaranteed Obligations
have been paid in full and the other conditions of this Guaranty have been
satisfied.

 

14. In addition to and without limitation of any rights, powers or remedies of
the Agent or the Banks under applicable law, any time after maturity of the
Guaranteed Obligations, whether by acceleration or otherwise, the Agent or any
of the Banks may, in its sole discretion, with notice after the fact to the
Guarantor (provided that any failure to give such notice shall not affect the
validity of any such appropriation or application referred to herein) and
regardless of the acceptance of any security or collateral for the payment
hereof, appropriate and apply toward the payment of any Guaranteed Obligations
(a) any indebtedness due or to become due from the Banks to the

 

15



--------------------------------------------------------------------------------

Guarantor, and (b) any moneys, credits or other property belonging to the
Guarantor (including all account balances, whether provisional or final and
whether or not collected or available) at any time held by or coming into the
possession of any of the Agent or any Bank whether for deposit or otherwise.

 

15. The Guarantor agrees to pay all costs, fees and expenses (including
reasonable attorneys’ fees and time charges, which attorneys may be employees of
the Agent or a Bank) incurred by the Banks in collecting or enforcing the
obligations of the Guarantor under this Guaranty.

 

16. This Guaranty shall bind the Guarantor and its successors and assigns and
shall inure to the benefit of the Agent, the Banks and their successors and
assigns. All references herein to the Banks shall for all purposes also include
all assignees of any Bank. All references herein to the Borrower shall be deemed
to include its successors and assigns including, without limitation, a receiver,
trustee or debtor in possession of or for the Borrower.

 

17. THIS GUARANTY SHALL BE DEEMED TO HAVE BEEN MADE AT NEW YORK, NEW YORK, AND
SHALL BE CONSTRUED AND THE RIGHTS AND LIABILITIES OF THE AGENT, THE BANKS AND
THE GUARANTOR DETERMINED, IN ACCORDANCE WITH THE INTERNAL LAWS (WITHOUT REGARD
TO CONFLICT OF LAWS PROVISIONS) OF THE STATE OF NEW YORK.

 

18. Wherever possible, each provision of this Guaranty shall be interpreted in
such manner as to be effective and valid under applicable law, but if any
provision of this Guaranty shall be prohibited by or invalid under such law,
such provision shall be ineffective to the extent of such prohibition or
invalidity without invalidating the remainder of such provision or the remaining
provisions of this Guaranty.

 

19. Except as otherwise expressly provided herein, any notice required or
desired to be served, given or delivered to any party hereto under this Guaranty
shall be in writing by facsimile, U.S. mail or overnight courier and addressed
or delivered to such party (a) if to the Agent or the Banks, at their respective
addresses set forth in the Credit Agreement, or (b) if to the Guarantor, at its
address indicated on Exhibit A hereto, or to such other address as the Agent,
any of the Banks or the Guarantor designates to the other in writing. All
notices by United States mail shall be sent certified mail, return receipt
requested. All notices hereunder shall be effective upon delivery or refusal of
receipt; provided, that any notice transmitted by facsimile shall be deemed
given when transmitted.

 

20. Upon (i) the occurrence and during the continuance of any Event of Default
and (ii) the making of the request or the granting of the consent specified by
Section 7.01 of the Credit Agreement to authorize the Administrative Agent to
declare the Advances due and payable pursuant to the provisions of Section 7.01
of the Credit Agreement, each Bank (and each of its Affiliates) is hereby
authorized at any time and

 

16



--------------------------------------------------------------------------------

from time to time, to the fullest extent permitted by law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final)
at any time held and other indebtedness at any time owing by such Bank (or any
of its Affiliates) to or for the credit or the account of the Guarantor against
any and all of the obligations of the Guarantor now or hereafter existing under
the Loan Documents, irrespective of whether or not such Bank shall have made any
demand under the Loan Documents and of whether or not such obligations may be
matured. Each Bank agrees promptly to notify the Guarantor after any such
set-off and application made by such Bank, but the failure to give such notice
shall not affect the validity of such set-off and application. The rights of
each Bank under this Section are in addition to other rights and remedies
(including, without limitation, other rights of set-off) which such Bank may
have.

 

[Signature Page Follows]

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Guarantor has entered into this Guaranty as of the 7th
day of January, 2005.

 

BAXTER INTERNATIONAL INC. By:  

/s/ John Greisch

Name:

 

John Greisch

Title:

 

CVP & CFO

 



--------------------------------------------------------------------------------

EXHIBIT A

 

Baxter International Inc.

One Baxter Parkway

Deerfield, Illinois 60015

Attention: Treasurer

Telephone: (847) 948-4310

Telecopy: (847) 948-4509

 

A-1